Case 5:10-cv-00809-VAP-OP Document 234 Filed 12/02/19 Pagelof1 Page ID #:4300

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES — GENERAL

ED 10-CV-00809 VAP (OPx)
(Consolidated w/ED 12-CV-00692)

Title John Burnell, et al v. Swift Transportation Co. of Arizona, LLC

Case No. Date 12/2/2019

 

 

 

Present: The Honorable VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE

 

 

 

Beatrice Herrera Myra Ponce
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):

Gregory E. Mauro
David Markham (Obj-Anthony Blakely)
Neal J. Fialkow and James Cahill
(Obj-Lawrence Peck)
Joseph Clapp (Obj-Sadashiv Mares)

Robert E. Mussig, Jr.
Paul S. Cowie

Proceedings: |PLAINTIFF’S MOTION FoR FINAL APPROVAL OF CLASS ACTION
SETTLEMENT; ATTORNEYS’ FEES, COSTS, SERVICE AWARDS AND
ADMINISTRATION Costs; [Doc. No. 227]

Matter called. Counsel for the parties are present as well as counsel for the
objectors to the above motion referenced above. Court Issue’s tentative ruling and invites
oral argument of Counsel. The Court having heard from counsel and counsel for the

objectors, takes the matter under submission. Court will issue final ruling.

IT ISSO ORDERED.

 

: 55

Page 1 of 1 CIVIL ‘TES — GENERAL Initials of Deputy Clerk: bh
